DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 17 January 2022, with respect to the rejection(s) of claim(s) 1-5 and 7-17 under Fasching in view of Fukui have been fully considered and are persuasive. Applicant has argued that the teachings of multiple layers of 15 nm does not read upon the claimed thickness of about 500 nm to about 1 micron. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fasching, Fukui, and Chung et al. (US 2014/0057175, hereinafter referred to as “Chung”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al. (US 2014/0234715, hereinafter referred to as “Fasching”) in view of Fukui et al. (US 2015/0364761, hereinafter referred to as “Fukui”) in further view of Chung et al. (US 2014/0057175, hereinafter referred to as “Chung”).
As to Claims 1, 3, and 5: Fasching teaches protective coatings for cathode materials (Abstract). Fasching further teaches that these coatings can include aluminum oxide (Al2O3) and comprise a layer [0007]. Additionally, Fasching teaches that these coatings can be applied to lithium metal oxide compositions [0006].
Fasching does not teach that the lithium metal oxide has a D50 particle size between 5 and 15 microns or the structure Li1+zNixMnyCo1-x-yO2.
However, Fukui teaches a cathode material with the chemical structure Li1+uNixMnyCozMtO2 where z can be zero, u can be -0.05 to 0.50, x is greater than or equal to 0.3, y is between 0 and 0.55, z is between 0 and 0.4 and x+y+z+t=1 [0055]. Fukui further teaches that the average particle size of the secondary particles is between 8 and 16 microns [0063]. Fasching and Fukui are analogous art in that they are from the same field of endeavor, namely, cathode materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the cathode active material of Fukui including the composition and size of the instant claims as the cathode material of Fasching because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
Fasching does not teach that the coating is 500nm to 1 micron in thickness.
However, Chung teaches that coatings on cathode active materials can range from 10 nm to 500 nm [0036]. Fasching and Chung are analogous art in that they are from the same field of endeavor, namely coated cathode active materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the thickness of Chung including 500 nm for the thickness of the coating composition of Fasching because Chung teaches that within a range of 10-500 nm the coatings are not too thick or thin to obtain the advantages of the coating material [0036].
As to Claim 2: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra). 
Fasching does not teach the claimed compositions.
However, Fukui teaches a cathode material with the chemical structure Li1+uNixMnyCozMtO2 where z can be zero, u can be -0.05 to 0.50, x is greater than or equal to 0.3, y is between 0 and 0.55, z is between 0 and 0.4 and x+y+z+t=1 [0055]. Further, a person having ordinary skill in the art could select from within the teachings of Fukui 
As to Claim 4: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra). Fasching further teaches that the coating material can be a mixture of aluminum oxide, titanium oxide, and iron oxide [0125].
As to Claims 7 and 8: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra). Fasching further teaches that the coating material may have a porosity of about 0% and that the coating may be continuous over the entire surface of the cathode material [0129-0131].
As to Claims 9 and 10: Fasching and Fukui render obvious the composition of claim 1 (supra). 
Fasching does not teaches that the cathode material has a D50 in the range of 12-15 microns of 12.5to14.5 microns.
However, Fukui teaches that the average particle size can be 8 to 16 microns [0063]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use any size within this range, including 12.5 to 14.5 microns because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 11: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra).
Fasching does not teach that the cathode material has a D10 in the range of 6.8 to 8.3 microns.
However, Fukui teaches that the average particle size is 8 to 16 microns and that the value of the (d90-d10)/average is 0.6 or less [0063. Therefore, a person having ordinary skill in the art could, through routine experimentation, arrive at a D10 value within the instant claimed range of 6.8 to 8.3 microns in order to meet the teachings of Fukui that the average particle size is within said range and the value of (d90-d10)/d50 is less than 0.6 [0063] because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 12: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra).
Fasching does not teach that the cathode material has a D90 in the range of 19.3 to 21.1 microns.
However, Fukui teaches that the average particle size is 8 to 16 microns and that the value of the (d90-d10)/average is 0.6 or less [0063]. Therefore, a person having ordinary skill in the art could, through routine experimentation, arrive at a D90 value within the instant claimed range of 19.3 to 21.1 microns in order to meet the teachings of Fukui that the average particle size is within said range and the value of (d90-d10)/d50 is less than 0.6 [0063] because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 13: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra). 
	Fasching does not teach that the specific surface area is in the range of 0.45 m2/g to about 0.66 m2/g.
	However, Fukui teaches that the specific surface area is preferably between 1.2 and 0.2 m2/g [0201]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select any specific surface area from the teachings of Fukui including 0.45 to 0.66 m2/g through routine experimentation because Fukui teaches that these ranges result in the best cathode active material [0201] and Fukui further teaches these compositions display excellent battery characteristics as a cathode material [0032].
	As to Claim 14: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra). Fukui further teaches an example where the ratio of Li to Me is 1.15 to 1 [0287].
	As to Claim 15: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra). The instant claim is drawn to a product-by-process limitation. See MPEP § 2113. Accordingly, the claim limitation is considered only for the effect it has on the final product and not the process steps themselves. There appears to be no evidence that a coating from a wet coating method would result in a product that is different. Additionally, in the event that differences are found Fasching teaches that the composition can be prepared by bath coating which is a wet coating method [0007].
	As to Claim 16: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra).
Fasching, Fukui, and Chung do not expressly teach the cathode material exhibits a specific capacity in the range of 150 to 200 mAh/g.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Fasching, Fukui, and Chung. However, Fasching, Fukui, and Chung teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, compounds with the claimed composition typically have a specific capacity in this range [00130].  Therefore, the claimed effects and physical properties, i.e. exhibits a specific capacity in the range of 150 to 200 mAh/g, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 17: Fasching, Fukui, and Chung render obvious the composition of claim 1 (supra).
Fasching, Fukui, and Chung do not expressly teach the cathode material exhibits a specific capacity in the range of 156 to 180.9 mAh/g.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Fasching, Fukui, and Chung. However, Fasching, Fukui, and Chung teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, compounds with the claimed composition typically have a specific capacity in this range [00130].  Therefore, the claimed effects and physical properties, i.e. exhibits a specific capacity in the range of 156 to 180.9 mAh/g, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767